 Case 3:19-cv-00484-JPG Document 41 Filed 02/08/21 Page 1 of 1 Page ID #232




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

OTHA LEE WEAVER,

Plaintiff,

v.                                                     Case No. 19-cv-484 JPG

KOHL’S DEPARTMENT STORES INC.,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: February 8, 2021                 MARGARET M. ROBERTIE, Clerk of Court

                                        s/ Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
